--------------------------------------------------------------------------------

Exhibit 10.1


RENMINBI LOAN CONTRACT (Short Term)

 

                                          Loan No.: 2009 Nian Tai Shan Jie Zi
No.001

 

Borrower:  Shandong Taibang Biological Products Co., Ltd
                                

Business License No.:

370900400001220               

Legal representative:

Lam Tung                                           

Address:  No.14 East Hushan Road, Taian City, Shandong
                                            

Financial institution of Deposit and Account No.:                               

Industrial and Commercial Bank of China Taian Branch

1604010109242088910

Telephone:

0538-6206636

Facsimile:

0538-6203895

 

 

Lender:

Bank of China, Taian Taishan Sub-Branch

Legal Representative:

Wang Hua

Address:

Middle section of Caiyuan Street, Taishan District, Taian City

Post Code:

271000

Telephone:

0538-8335485

Facsimile:

0538-8218422

                                      

The Borrower and Lender, after reaching an agreement through friendly
negotiation, hereby enter into this contract pursuant to Borrower's application
to Lender for a short-term Renminbi loan.                                       

 

Article 1.  The Amount
                                                          

 

Total loan amount:

RMB forty million (40,000,000.00) Yuan exactly.
                                                                       

 

Article 2.  Terms of the Loan
                                                    

 

The duration of this loan is twelve months starting from the date of draw-down.
 If the loan is draw-down in installments, the aforementioned "date of
draw-down" is the date of the first draw-down.
                                      

 

The Borrower shall draw-down from the loan within the Draw-down period under
this contract.  If the actual date of draw-down is beyond the Draw-Down Period
under this contract, Borrower shall repay the loan according to the repayment
terms set forth under this contract.   

 

Article 3.  Purpose of the Loan
                                                 

 

The proceeds from this Loan shall be utilized solely for procurement of raw
materials. Without prior written consent from the Lender, the Borrower shall not
divert the proceeds from this loan for any other purposes, including, but not
limiting to, investing in stocks or securities, activities prohibited by law,
rules, regulations and national policies, or activities the Borrower is not
licensed to engage in, or activities that proceeds from bank loan are prohibited
to participate in.

 

--------------------------------------------------------------------------------

 

Article 4.  Interest Rate and Interest Calculation

 

4.1

Interest rate is fixed at 5.31% per annum.

4.2

The interest shall be calculated as follows: Interest on the loan = (Loan
amount) x (actual days of use) x (daily interest rate).  The daily interest rate
is based on 360 days per year and shall be calculated as follows: daily interest
rate= (annual interest rate)/360

4.3.

The interest is to be calculated quarterly as of the 20th day and payable on the
21st day of the third month of each quarter.

4.4        Late Payment Penalties:

4.4.1

For the principal and interest that are not fully repaid upon maturity by the
Borrower, late payment penalty shall be calculated, starting from the maturity
date until the date of repayment, based on the unpaid principal at an interest
rate specified in 4.1 plus 30%.

4.4.2

For the proceeds of the loan that is misappropriated by the Borrower for the
purposes other than prescribed by this contract, misappropriation penalty shall
be calculated, starting from the date of such misappropriation until the date of
repayment, based on the amount of such misappropriation at an interest rate
specified in 4.1 plus 50%.

4.4.3

For the proceeds that is misappropriated and also subjected to the late penalty
clause, misappropriation penalty clause (4.4.2) shall apply.

4.4.4

Should the borrower fail to pay interest at required interest payment date, the
lender will calculate the interest on a compound annual basis on the rate set
forth under section 4.1. In addition, the borrower will be subject to the
penalty prescribed as section 4.4.3.

           4.4.5      Should the interest rate be adjusted pursuant to the
Contract, the calculation of interest on a compounded annual basis and penalty
shall begin after the adjustment of interest rate.

 

Article 5.  Conditions for Draw-down
                                            

 

If the Borrower fails to satisfy the following conditions, the Lender reserves
the right to reject the draw-down:                                      

1.

This contract and the appendices have become effective;  

2.

The borrower has accepted the lender’s request to supply warranties. And a
related guaranty contract is currently in effect and has been performed all
legally-required procedures such as approval, registration and record.

3.

The Borrower has provided the list and the signature samples of the authorized
persons who have been authorized to sign this contract and relevant documents
and receipts;   

4.

The Borrower has opened an account according to the contract;
                                      

5.

To send a written draw-down application and relevant certificate for the purpose
of the loan 1 day in advance;                  

 

--------------------------------------------------------------------------------

6.

The Borrower has provided the resolution from the Board of Directors or other
authorized department regarding the consent of signing and executing this
contract;                        

7.

Other requirements for the draw-down stipulated in relevant laws and agreed by
both parties have been satisfied.                   

 

Article 6.  Draw-down Period
                                                       

6.1

The Borrower shall make the draw-down within 30 days from the date of executing
of this contract.

6.2

If the Borrower fails to withdraw the entire loan amount before the above
mentioned date, the Lender reserve the right to reject to grant the remaining
balance of the loan.  If the Lender agrees to grant the loan, it has the right
to charge obligation expenses for the delayed amount on the daily basis of
0.05%; if the Lender rejects to grant the remaining amount of the loan, it has
the right to charge obligation expenses in accordance daily basis of 0.05%.

Article 7.  Repayment    

                                                        

7.1

Borrower shall repay the principal and interest under this Loan Contract in full
on the due date. The Borrower shall submit a written application to Lender 30
days prior to the maturity of the loan if amendment to the above-mentioned
repayment schedule is necessary. Any change in the repayment schedule needs a
written consent from both parties.

7.2

Except otherwise agreed by both parties, for the past due principal and
interest, the Lender has the right to determine the order of the repayment.

7.3

Except otherwise agreed by both parties, the Borrower can make early repayment
with a 30 days prior written notice. The amount of early repayment shall be
applied to the latest draw-down and all early repayments shall be applied to the
principal in reverse order. The Lender has the right to charge the Borrower a
compensation fee amounting to 0.05% of the early repayment.     

The Borrower shall deposit sufficient funds in the bank account listed below for
the repayment of the Loan 3 banking days before the Maturity Date. The Lender
has right to deduct the repayment amount from the bank account on the Maturity
Date.

Name of the repayment bank account:

Shandong Taibang Biological Products Co., Ltd

Account No:384902401498093001

 

Article 8.  Representations and Warranties
 

8.1

The Borrowers hereby represents as follows:                                     

8.1.1

The Borrower is a company duly organized and validly existing under the law of
the People's Republic of China;                        

8.1.2

The Borrower has the power and authority to sign and execute this contract;

8.1.3

All documents, materials, reports and certificates provided to the Lender by the
Borrower for consummation of this contract is true, real, complete and
effective;     

 

--------------------------------------------------------------------------------

8.1.4

The information provided by the Borrower in the loan application is true and
legal and the loan will not be used in money laundering:  

8.1.5

The Borrower did not conceal any events that would impact its and the
guarantor’s financial conditions or the abilities to consummate this contract.
                                                  

         

8.2

The Borrower hereby warrants as follows:                                        

8.2.1

Providing operation report, financial report (including but not limiting to
annual, quarterly and monthly reports) and other files and materials;

8.2.2

If the Borrower has signed or shall sign any counter-guaranty or other similar
documents with the Guarantor, the counter-guaranty or other similar documents
shall not have any adverse impact on the rights and benefits of the Lenders set
forth in this contract;

8.2.3

Accept, cooperate and assist in the credit inspection and audit by the Lender;

8.2.4

If any of following events occurred that will materially adversely impact the
Borrower’s financial condition or the Borrower’s ability in repaying the Lender,
the Lender shall be informed in advance. Those events includes but not limited
to spin off, merger, joint venture, foreign joint venture, cooperation, jointly
cooperation, dissolution, closedown, liquidation, re-organization, change in
capital structure, major assets or ownership transfer, major indebtness,
reduction of registered capital; impound of collateral, bankruptcy, entering
into major law suit or arbitration; in financial or operational difficulties, in
default of other contracts.  If the Borrower engaged in above-mentioned
activities, which shall have negative impact on the Borrower’s abilities of
repaying the loan, the Borrower must obtain prior consent from the Lender.

8.2.5

In case of liquidation, the repayment of the loan shall come before the loans
from the Borrower’s shareholders and shall not come after loans with similar
nature.

8.2.6

When the after-tax net profit of the related fiscal year is zero or negative, or
the after-tax profit is not sufficient to make up for the accumulated losses of
previous  fiscal years, or the pre-tax profit is not used to repay the
principal, interest and expenses due before the end of the current fiscal year,
or the pre-tax profit is  insufficient to pay off the next installment of
principal, interest and expenses, the Borrower shall not distribute any dividend
and bonus to its shareholders in any form.

8.2.7

The Borrower warrants that it will not dispose of assets in a manner which will
make adverse impact on its ability to repay the loan. The Borrower shall not
provide guarantee to others with an aggregate amount that is more than one (1)
time of its net assets. As well, the Borrower warrants that it will not provide
guarantee to others more than the maximum amount set forth in the articles of
incorporation.

8.2.8

The loan should not be used in investment in its own securities, distribution of
dividend, purchasing of fixed-asset, investment in stocks and securities and
real estate investment.

 

--------------------------------------------------------------------------------

 

Article 9:  Events of Breach contract and Settlement
 

In the event of any of the following circumstances, the borrower shall be deemed
to breach the Agreement:                                            

(1)

The Borrower fails to repay the principal or interest on time;
                           

(2)

The Borrower uses the loan in other purpose;

(3)

The Borrower make false claims hereunder or breaks its promises set forth
herewithin;       

(4)

In the circumstances related to the item 2 and 4 of this article, the Lender
thinks it will affect borrower or guarantor’s financial status, and the Borrower
fails to provide new guarantees  in accordance with the requirements of the
contract;

(5)

The Borrower breaches the covenants set forth hereunder;

(6)

The Borrower breaches the obligations in any contracts with the Lender or in any
other contracts with other respective entities associated with Bank of China.

(7)

The Guarantor breaches the guarantee agreement or related contracts with the
Lender or other guarantee agreements with other entities associated with Bank of
China.

(8)

The Borrower ceases operation or in the event of dissolution, withdrawn, or
bankruptcy.
 

If any one or more of the above-mentioned “Events of Breaching Contracts”
occurs, the Lender reserves the rights to take following actions, singularly or
jointly, as it deems appropriate:

1.

The lender may request the Borrower or Guarantor to correct such default within
specified time frame;

2.

The lender may declare the decrease, termination on the credit line awarded to
the Borrower;

3.

And the Lender has the right to refuse the Borrower's draw-town request or
cancel the amount of the loan which has not been withdrawn;

4.

The Lender may declare either the entire amount or partial amount of the
principal of and accrued interest in respect of the Loan, other agreement or any
other financing from the lender, to be immediately due and payable;

5.

The lender may terminate this contract and, partially or entirely, terminate any
other existing contracts between the Borrower and the Lender;

6.

The Borrower shall indemnify the Lender for any losses in event of the borrower
breach the Contract;

7.

Lender has the right, with written notice to the Borrower, to set off against
the Borrower’s cash balance deposited with Bank of China, or its affiliates, in
the event of overdue principal and interest. In the case of settling between
different currencies, the Lender will adopt the exchange rate quoted by the Bank
of China on the day of the set off;

8.

The Lender may exercise the rights against the guarantor;

9.

The Lender may request the guarantor to fulfill its duties;

10.

And any other actions deem necessary by the Lender.

 

Article 10.  No Waiver

 

No failure or delay on either party of this contract in exercising any power or
right hereunder shall be deemed as a waiver thereof, nor shall any single or
partial exercise of any such right or power preclude any other or further
exercise thereof or the exercise of any other right or power hereunder.

 

--------------------------------------------------------------------------------

 

Article 11.  Amendment and Cancel
                                               

 

This contract could be amended, supplemented or canceled upon the written
agreements conclude by both parties. Any amendment and supplement shall be
integral part of this contract. Unless otherwise governed by applicable law or
regulations or mutually agreed by both party, this loan contract shall remain in
force until all rights and obligations are consummated.  If any provision
contained in this contract become invalid, the other part of this contract shall
not be impaired by it.                                      

 

Article 12.  Applicable Law, Dispute Settlement and Judicial Jurisdiction
       

 

This contract shall be governed by the relevant laws of the PRC.                

Any disputes arising from the execution of, or in connection with this contract
shall be settled through friendly negotiation between both parties hereto.  In
case no settlement to disputes can be reached through friendly negotiation, the
disputes shall be submitted to the People’s Court in Tai'an City for ruling.
 Prior to the settlement of any dispute, each party shall continue to abide by
the terms that were not impacted by the disputed terms.  

 

Article 13.  Expense

 

Expenses arise from the establishment, execution and dispute settlement of this
contract, including but not limiting to attorney's fee, shall be paid or
reimbursed by the Borrower.                 

 

Article 14.  Appendices
                                                         

 

The following appendices and other appendices jointly confirmed by both parties
shall be an integral part of this contract, and shall have the same legal effect
as this Contract:

 

1. Application for Drawn-down                                     

2. Loan Vouchers                                      

 

Article 15.  Other Clause  

 

15.1

Without obtaining the written consent from the Lender, the Borrower shall not
transfer any rights and obligations hereunder to any third party.

15.2

The lender shall preserve a right at any time without the consent or notice to
the Borrower to sell, assign, transfer of grant participations in or otherwise
dispose of all or part of the loan outstanding under this Agreement to any other
entity associated with Bank of China. In an event of above-mentioned activity
occurred, the Lender shall preserve a right to sue the Borrower or submit the
complaints to an arbitration commission under the lender’s name should there is
any legal dispute.

 

--------------------------------------------------------------------------------

15.3

This agreement shall be binding upon and inure to the benefit of the Lender and
their respective successors and assigns.

15.4

Any communication, demand or notice to be given hereunder or with respect to the
Agreement shall be duly given by the address provided herein, or, as to each
party, at such other address as such party may designate by notice in writing to
the other party.

15.5

The transaction hereunder is based on the principal of the respective parties’
interest. In the event of in compliance with respective law, regulations, and
requirements set out by relevant regulatory parties, the other party hereunder
is qualified for the definition of the related party or the related parties,
parties hereto shall measure the relationship between those related parties and
ensure no interference of the transactions’ fairness in executing the Agreement.

15.6

The headings of the various sections and subsections hereof are for convenience
of reference only, do not constitute a part hereof and shall not affect the
meaning or construction of any provision hereof.

 

Article 16.  Becoming Effective of This Contract                              

 

This Loan Contract shall become effective upon signature (or seal) by legal
representatives or authorized representatives of both parties and upon the
affixing of the official seals of both parties.  This contract is executed in
duplicate and be equally authentic. The Borrower and the Lender shall hold 1
copy each.                               

 

The Borrower: Shandong Taibang Biological Products Co., Ltd (seal)
                        

 

Legal Representative (or Authorized Representative):  /s/Lam Tung

           

 

Date:  January 8, 2009                                                  

 

The Lender: Bank of China, Taian Taishan Sub-Branch (seal)
                          

 

Legal Representative (or Authorized Representative):  /s/Wang Hua

          

 

Date: January 8, 2009

 

 

--------------------------------------------------------------------------------